Citation Nr: 1106147	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-39 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from September 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina.  Original jurisdiction resides with the VA 
Regional Office in Montgomery, Alabama (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the RO in November 2010.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
bilateral hearing loss disability has been continually present 
since his service.  


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veteran's claim decided herein has been granted, as will be 
discussed below.  As such, the Board finds that any error related 
to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of service connection there must 
be medical evidence of (1) a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  A disorder may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  See 38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the absence of evidence of a hearing loss 
disability in service is not fatal to a Veteran's claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Discussion

Concerning Hickson element (1), medical evidence of a current 
disability, it is uncontroverted that an audiogram performed at 
the January 2008 VA examination reflects puretone decibel losses 
in each ear which meet the criteria for a hearing loss disability 
as per 38 C.F.R. § 3.385.  As such, Hickson element (1) has been 
demonstrated.  

Concerning Hickson element (2), medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury, the Board notes that the 
Veteran's service treatment records, to include his entrance and 
separation examination reports, are devoid of any complaint of, 
or treatment for, difficulty hearing or aural trauma.  Indeed, 
the Veteran does not assert such.  However, as noted above, this 
is not fatal to the Veteran's claim.  See Ledford, supra.  

However, the Veteran has asserted that he was exposed to 
excessive noise during his service, to include noise associated 
with rifle fire and machine engines.  See e.g., an August 2007 
statement from the Veteran as well as the November 2010 VA 
hearing transcript at pages 3 and 4.  The Veteran's service 
records reflect that he was an engine mechanic during his service 
and he was an expert rifleman.  It is acknowledged that the 
Veteran is competent to report observable symptoms such as 
difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Board observes that the RO conceded in-service 
noise exposure when he was awarded service connection for 
bilateral tinnitus in the March 2008 rating decision (based on 
the VA opinion linking the Veteran's tinnitus to hazardous 
military noise exposure).  

In light of the Veteran's circumstances and duties during his 
service, his competent assertions of noise exposure and the RO's 
concession of in-service noise exposure in connection with his 
tinnitus claim, the Board concludes that the Veteran was exposed 
to excessive noise during his service, and to that extent, 
Hickson element (2) has been demonstrated.  

The Board notes in passing that there is no evidence of a 
bilateral hearing loss disability in the initial post-service 
year.  Indeed, the Veteran testified that he first noticed a 
decrease in auditory acuity in the "early 1970's"; no less than 
four years after his separation.  See the November 2010 VA 
hearing transcript at page 4.  Accordingly, the provisions of 
38 C.F.R. § 3.307 and 3.309, discussed above, are not for 
application.  

Regarding crucial Hickson element (3), medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, the Board notes that there is only one medical 
opinion of record, and such is unfavorable to the Veteran's 
claim.  

After a thorough review of the Veteran's claims file and physical 
examination of the Veteran, the January 2008 VA examiner stated 
that it was unlikely that the Veteran's bilateral hearing loss 
disability was related to his service.  The VA examiner reasoned 
that such was unlikely because the Veteran's entrance and 
separation examination reports failed to reflect a bilateral 
hearing loss disability and the Veteran had a 35-year post-
service career with a police department.  See the January 2008 VA 
examination report.  

While the Board notes that the January 2008 VA examiner's nexus 
opinion is unfavorable, such is not fatal to the Veteran's claim.  
As noted above, when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).  Indeed, the Veteran has asserted that he has 
continually suffered with hearing difficulty since "the early 
[19]70's," to include receiving hearing aids during the 1980's.  
See the November 2010 VA hearing transcript at pages 4 and 5.  

As noted above, the Veteran is competent to assert that he 
experienced difficulty hearing during the past several decades.  
See Layno, supra.  Moreover there is no medical evidence to 
contradict the Veteran's testimony.  The Board notes that the 
January 2008 VA examiner failed to address the matter of 
continuity after service, and while there is no medical evidence 
of record reflecting complaints of or treatment for a bilateral 
hearing loss disability in the 42 years between the Veteran's 
separation from service and his January 2008 VA examination, the 
Court has firmly held that the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board certainly has no reason to 
disbelieve the Veteran.  

In light of the Veteran's testimony concerning continuity of 
symptomatology and the lack of any evidence to contradict such, 
the Board concludes that, resolving all doubt in the Veteran's 
favor, service connection for a bilateral hearing loss disability 
is warranted under the provisions of 38 C.F.R. § 3.303(b).  See 
Gilbert, supra.  


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


